DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on September, 29th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Number 16/223,328 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Keith M. Arment (Reg. No. 72,061) on September 22nd, 2021.
The application has been amended as follows: 
1.  (Currently Amended) A method comprising:
identifying an event to generate a new vertex type in a graph, wherein the graph comprises a plurality of edges and a plurality of vertices, and wherein the new vertex type is associated with an attribute type in one or more vertices of the plurality of vertices, and wherein identifying the event comprises:
monitoring one or more trends in queries to the graph; and
determining when a trend of the one or more trends meets criteria to generate the event;
in response to the event, generating one or more new vertices based on the attribute type;
for each vertex of the one or more vertices, identifying an attribute corresponding to the attribute type; and
for each vertex of the one or more vertices, generating an edge to a new vertex of the one or more new vertices based on the attribute identified for the vertex.
	5.  (Currently Amended) (CURRENTLY AMENDED) The method of claim 1further comprising:
identifying a request to generate a second new vertex type in the graph, wherein the second new vertex type is associated with a second attribute type in at least one vertex of the plurality of vertices;
in response to the request, generating one or more additional vertices based on the second attribute type;
for each vertex of the at least one vertex:
identifying an attribute corresponding to the second attribute type; and
generating an edge to an additional vertex of the one or more additional vertices based on the attribute identified for the vertex.
	6.  (Cancelled)
1, wherein the one or more new vertices are further generated based on the monitored one or more trends in the queries to the graph.
	9.  (Currently Amended) An apparatus comprising:
one or more non-transitory computer readable storage media;
a processing system operatively coupled to the one or more non-transitory computer readable storage media; and
program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to:
identify an event to generate a new vertex type in a graph, wherein the graph comprises a plurality of edges and a plurality of vertices, and wherein the new vertex type is associated with an attribute type in one or more vertices of the plurality of vertices, and wherein identifying the event comprises:
monitoring one or more trends in queries to the graph; and
determining when a trend of the one or more trends meets criteria to generate the event;
in response to the event, generate one or more new vertices based on the attribute type;
for each vertex of the one or more vertices, identify an attribute corresponding to the attribute type; and

	13.  (Currently Amended) The apparatus of claim 9, wherein  the program instructions further direct the processing system to:
identify a request to generate a second new vertex type in the graph, wherein the second new vertex type is associated with a second attribute type in at least one vertex of the plurality of vertices;
in response to the request, generate one or more additional vertices based on the second attribute type;
for each vertex of the at least one vertex:
identify an attribute corresponding to the second attribute type; and
generate an edge to an additional vertex of the one or more additional vertices based on the attribute identified for the vertex.
	14.  (Cancelled)
	15.  (Currently Amended) The apparatus of claim [[14]] 9, wherein the one or more new vertices are further generated based on the monitored one or more trends in the queries to the graph.
	20.  (Currently Amended) The system of claim 19, wherein the one or more new vertices is further generated based on the monitored one or more trends in the queries to the graph.


Allowable Subject Matter
Claims 1-5, 7-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are considered allowable since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclosed the combination specified by independent claims 1, 9 and 17.
When taken into context the claims as a whole were not uncovered in the prior art, even further dependent claims 2-6, 8, 10-13, 15, 16, 18 and 20 are allowed as they depend upon the allowable independent claims 1, 9 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165